Name: Commission Implementing Regulation (EU) NoÃ 1171/2012 of 3Ã December 2012 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: tariff policy;  leather and textile industries
 Date Published: nan

 11.12.2012 EN Official Journal of the European Union L 337/9 COMMISSION IMPLEMENTING REGULATION (EU) No 1171/2012 of 3 December 2012 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that, subject to the measures in force in the Union relating to double checking systems and to prior and retrospective surveillance of textile products on importation into the Union, binding tariff information issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature and which is not in accordance with this Regulation, may continue to be invoked for a period of 60 days by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Subject to the measures in force in the Union relating to double checking systems and to prior and retrospective surveillance of textile products on importation into the European Union, binding tariff information issued by the customs authorities of Member States which is not in accordance with this Regulation, may continue to be invoked for a period of 60 days, under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 December 2012. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) Made-up textile article for the storage of small items. The article is made of two nearly rectangular, equal-sized knitted pieces of textile fabric, which are superimposed and sewn together at three sides. At the top end, the edges are turned and sewn as to form a tunnel, with a drawstring and a cord stopper as tightening element. At the bottom end, it has two rounded edges. When tightened, the article obtains the shape of a bag, of a length of approximately 12,5 cm and a width, measured at the bottom, of approximately 6,5 cm and which becomes narrower towards the top. (see photograph No 665) (1) 6307 90 10 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature, Notes 7(f) and 8(a) to Section XI, Note 1 to Chapter 63 and the wording of CN codes 6307, 6307 90 and 6307 90 10. The article is not designed to contain any specific item. It is neither specially shaped nor internally fitted. Since from the design of the article it cannot be deducted which purpose it would serve, this article cannot be considered to be a similar container within the meaning of heading 4202. Consequently classification under heading 4202 is excluded. The article is therefore to be classified under CN code 6307 90 10, as other made-up knitted textile article. (1) The photograph is purely for information.